Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 1 of 12 Page ID #534




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

CALEB CHARLESTON,                       )
                                        )
             Plaintiff,                 )
                                        )
vs.                                     )        Case No. 19-cv-764-DWD
                                        )
ALEX JONES,                             )
JOSHUA SCHOENBECK,                      )
PAMELA WESTERMAN,                       )
SARAH WOOLEY,                           )
JOHN MCCALEB,                           )
CHASE CARON,                            )
JEFFREY GARDINER,                       )
SHAUN GEE,                              )
HEATHER MCGHEE,                         )
PATRICK TROKEY,                         )
CALE YOUNG,                             )
JORDAN REES, and                        )
TANGELA OLIVER,                         )
                                        )
             Defendants.                )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

      Plaintiff Caleb Charleston, an inmate of the Illinois Department of Corrections

                               C. § 1983 action against Defendants following injuries

Plaintiff sustained at Menard Correctional Cen

2020, Defendants Caron, Gardiner, Gee, Jones, McCaleb, McGhee, Rees, Schoenbeck,

Trokey, Westerman, Wooley, and Young filed their Motion for Summary Judgment (Doc.



Oliver did not participate in the Motion. Defendants filed a memorandum in support

(Doc. 55) and Plaintiff timely opposed the Motion (Doc. 58).

                                            1
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 2 of 12 Page ID #535




                                                   der (Doc. 10), Plaintiff proceeds on the

following counts:

       Count 1:      Eighth Amendment failure to protect claim against Jones and
                     correction officers Trokey, Young, and Rees.

       Count 2:      Eighth Amendment excessive force claim against Jones, Schoenbeck,
                     and Westerman for handcuffing plaintiff after he received injuries to
                     his arm.

       Count 3:      Eighth Amendment deliberate indifference to a serious medical need
                     claim against Jones, Westerman, Schoenbeck, Oliver, Wooley,
                     McCaleb, Caron, Gardiner, Gee and McGhee for failing to provide
                     plaintiff with adequate medical treatment following his attack.

       On March 17, 2021, the Court denied Defendan                         only as to Count

                                        On April 15, 2021, a hearing pursuant to Pavey v.

Conley, 544 F.3d 739 (7th Cir. 2008) was held on the exhaustion arguments related to

                                               Following arguments, and for the reasons




                                        Background

       In his complaint, Plaintiff presents the following factual allegations related to his

claims for failure to protect (Count 1) and excessive force (Count 2): On September 6,

2017, Plaintiff was stabbed in his arm by other inmates in the prison yard at Menard (Doc.

1; Doc. 10). Before the attack, Plaintiff expressed concerns for his physical safety to Jones,

Rees, Trokey, and Young, but they laughed at Plaintiff and did not permit him to leave

the yard (Doc. 10, p. 2). Various officers, including Jones, watched as Plaintiff was

stabbed (Id.). Following the attack, and despite explaining to Jones, Schoenbeck, and

                                              2
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 3 of 12 Page ID #536




Westerman that he was injured, Schoenbeck (as instructed by Jones) handcuffed Plaintiff

extra tight, causing him additional pain (Id.). On September 15, 2017, Plaintiff transferred



at least two grievances relevant to this matter (Doc. 1, pp. 24-33; Doc. 55-4; Doc. 55-5; Doc.

55-9; Doc. 58, pp. 16-17, 20-24). The Grievances are dated September 29, 2017 and October

8, 2017 (Id.).

        A.       9-29-17 Grievance

                                                     part, provides: On September 6, 2017, at

Menard, Plaintiff was stabbed



                                          ce related to his injuries preserved (Id.). The 9-29-

17 Grievance was not reviewed by any official at Pontiac. 1 Plaintiff did, however, mail

the 9-29-17 Grievance directly to the Admini

Pontiac (Doc. 1, p. 24; Doc. 55, p. 2). The ARB received the 9-29-17 grievance on October

10, 2017 and returned the grievance to Plaintiff on October 16, 2017 stat

                                                     current facility prior to review by the



        On March 15, 2018, Plaintiff transferred to Stateville Correctional Center

                                               ille, Plaintiff submitted the 9-29-17 Grievance



1

Grievance, and Plaintiff does not dispute this fact; instead Plaintiff argues that he was prevented
from submitting the 9-29-17 Grievance while at Pontiac because unidentified prison officials
refused him access to the grievance lockbox (Doc. 55-10; Doc. 58, p. 9).
                                                3
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 4 of 12 Page ID #537




for review (Doc. 1 p. 24; Doc. 55-5, p. 2). Stateville received the 9-29-17 Grievance on June

1, 2018 (Id.). On December 3, 2018, the grievance was denied as moot because Plaintiff

had received adequate medical treatment for his arm and could request further treatment

as needed (Doc. 1, pp. 24, 27; Doc. 55-5, pp. 1-2). The correctional officer also stated that

Stateville could not address any of the specific issues related to preservation of evidence

because the incident occurred at Menard (Id.). Plaintiff did not appeal this decision to the

ARB (Doc. 55-3; Doc. 58).

       B.     10-8-17 Grievance

                                                  es the narrative in the 9-28-17 Grievance,

and further complained of John                                   t Plaintiff by not allowing

Plaintiff to leave the yard and then by failing to help Plaintiff while he was attacked (Doc.

1, pp. 28-32; Doc. 55-9, pp. 6-8, 14-15). Plaintiff further grieved the use of excessive force

by Westerman following the attack, which Plaintiff claimed was done at the instruction

                                                                       further aggravate his

injury (Id.). Plaintiff maintains that he submitted the 10-8-17 Grievance for review while

at Pontiac by mailing it to his counselor and to the ARB (Doc. 58, p. 11; 58-1, pp. 2-3). In

support, Plaintiff provides a statement and his legal mail card showing multiple letters

sent to the ARB in 2017 (Doc. 58-1, pp. 2-3, 9). Defendants disagree, arguing that the ARB

did not receive the 10-8-17 Grievance in 2017 because it does not a

Cumulative Counseling Summary or ARB records (Doc. 55-2). Plaintiff submitted the 10-

8-17 Grievance for review on June 1, 2018, after transferring to Stateville (Doc. 1, p. 28;



                                              4
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 5 of 12 Page ID #538




Doc. 55-9, p. 14). Stateville denied the 10-8-17 grievance as untimely on August 7, 2018 2

(Doc. 1, p. 33; Doc. 55-9, p. 5).

         On October 20, 2018, Plaintiff mailed a letter to then Illinois Governor Bruce

Rauner complaining that Stateville wrongly denied his 10-8-17 Grievance as untimely

Doc. 1, pp. 35-38; Doc. 1-1). Plaintiff asked the Governor to investigate why the ARB and

Pontiac failed to respond to 10-8-17 Grievance in October 2017 (Id.). Plaintiff also sent the

Governor a new grievance, dated October 20, 2018, where Plaintiff alleged that the ARB

                                               8-17 Grievance, even though the 10-8-17

Grievance raised issues related to staff conduct that Plaintiff was required to submit

directly to the ARB for review (Doc. 1, pp. 35-38; Doc. 1-1); see 20 Ill. Admin. Code §

504.870(a)(4) (Offenders shall submit grievances directly to the ARB when grieving issues

pertaining to a facility other than the facility where the offender is currently assigned,

excluding personal property and medical issues). The ARB received a

October 20, 2018 letter on November 15, 2018 (Doc. 55-9) and denied the new 10-20-18

grievance finding it untimely and improperly submitted (Doc. 55-9, p. 2). The ARB also

informed Plaintiff that it had never received his 10-8-17 Grievance:

         ARB has received grievances from Offender dated 9/29/17, 10/12/17,
         10/15/17 and 10/19/17 and all have been responded to by the ARB. The

         Offender failed to follow DR504F in filing grievances. The grievance dated
         10/8/17 was never received by the ARB and is now 60 days past the time
         frame for a review.

(Id.).

2The returned grievance incorrectly states that the grievance was returned on August 7, 2017.
(Doc. 1, p. 33; Doc. 55-9, p. 5).
                                             5
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 6 of 12 Page ID #539




                                         Legal Standard

       Defendants seek summary judgment pursuant to Fed. R. Civ. P. 56, arguing that

Plaintiff failed to exhaust his administrative remedies before filing this action. Summary

                                 e pleadings, discovery materials, disclosures, and affidavits

demonstrate no genuine issue of material fact such that [Defendants are] entitled to

                                                              Wragg v. Village of Thornton, 604 F.3d

464, 467 (7th Cir. 2010). A genuine issue of material fact exists if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Defendants bear the initial burden of demonstrating

a lack of genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

The Court considers the facts in a light most favorable to the non-movant, here Plaintiff.

Srail v. Vill. of Lisle, 588 F.3d 940, 948 (7th Cir. 2009).

       Courts generally cannot resolve factual disputes on a motion for summary

judgment.                                     , Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th

Cir. 2008). However, when the motion for summary judgment pertains to a prisoner's

failure to exhaust, the Seventh Circuit has instructed courts to conduct an evidentiary

hearing and resolve contested issues of fact regarding a prisoner's efforts to exhaust.

Wagoner v. Lemmon, 778 F.3d 586, 588-90 (7th Cir. 2015); see Pavey v. Conley, 544 F.3d 739

(7th Cir. 2008). Lawsuits filed by inmates are governed by the Prison Litigation Reform



respect to prison conditions under section 1983 of this title, or any other Federal law, by

a prisoner confined in any jail, prison, or correctional facility until such administrative

                                                 6
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 7 of 12 Page ID #540




                                                  U.S.C. § 1997e(a). The purpose of the PLRA



                                                     Woodford v. Ngo, 548 U.S. 81, 92 (2006).

       The Seventh Circuit requires strict adherence to the PL

requirement. Reid v. Balota, 962 F.3d 325, 329 (7th Cir. 2020); Dole v. Chandler, 438 F.3d

804, 809 (7th Cir. 2006). An inmate must take

grievance system to properly exhaust his administrative remedies. Ford v. Johnson, 362

F.3d 395, 397 (7th Cir. 2004); Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

However, an inmate is only required to exhaust those administrative remedies that are

available to him. 42 U.S.C. § 1997e(a); Reid, 962 F.3d at 329. Administrative remedies



grievance. See e.g. Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002).

       As an inmate in the IDOC, Plaintiff was required to follow the three-step grievance

process outlined in the Illinois Administrative Code. See 20 Ill. Admin. Code § 504.800,

et seq. (detailing grievance procedure). In short, if a prisoner has a grievance, he must

first seek the assistance of an inmate counselor. Id. at § 504.810. If the counselor is unable

to resolve the grievance, it is sent to the grievance officer, who submits a recommendation

to the chief administrative officer (usually the warden). Id. at §§ 504.810; 504.830. If the

                                  ievance, the prisoner has 30 days in which to appeal the

decision to the IDOC Director by sending the grievance to the ARB. Id. at § 504.850. The

Illinois Administrative Code also requires certain grievances to be filed directly with the

ARB. See                                                  ers shall submit grievances directly

                                              7
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 8 of 12 Page ID #541




to the Administrative Review Board when grieving: 4) other issues that pertain to a

facility other than the facility where the offender is currently assigned, excluding



                                        Discussion

       Defendants argue that Plaintiff failed to exhaust his available administrative

remedies by improperly grieving the claims relevant to this dispute. Specifically, as to

the 9-29-17 Grievance, Defendants claim that the grievance fails to raise any allegations



protect) (Doc. 55, p. 9). Defendants further argue that Plaintiff failed to appeal the denial

of this grievance after it was denied as moot in December 2018 while he was at Stateville.

At the hearing on April 15, 2021, Plaintiff admitted that this grievance did not allege any

factual issues related to his excessive force claim, but maintains that the following

sentence in the grievance adequa

                                    watched the attack (Doc. 1, pp. 24-25). Plaintiff further

argues that he tried to appeal the decision denying the 9-29-17 Grievance to the ARB, but

ultimately had issues with the mail while at Stateville.

       To succeed on a failure-to-protect claim, an inmate must first demonstrate,



         Farmer v. Brennan, 511 U.S. 825, 834 (1994), and a beating of one inmate by

                                                 Brown v. Budz, 398 F.3d 904, 910 (7th Cir.

2005). Second, he must show that prison officials acted with deliberate indifference to



                                             8
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 9 of 12 Page ID #542




that risk, a subjective inquiry into a prison official's state of mind. Farmer

39.



denying an inmate humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also                        Id. at 837. A prisoner must demonstrate that

prison officials were aware of a specific, impending and substantial threat to his safety,



        Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996) (quoting McGill v. Duckworth, 944 F.2d

344, 349 (7th Cir. 1991)); see also Sinn v. Lemmon, 911 F.3d 412, 420-21 (7th Cir. 2018)

(Complaints are not the only method plaintiffs can use to show subjective intent; instead




                                         es not adequately present facts that would indicate

Defendants Trokey, Young, and Rees knew of a specific threat to his safety, whether by

his own complaints or some other source of subjective knowledge. While the 9-29-17

Grievance does allege that Defendants Tr

attack, there are no factual allegations in this grievance which would suggest that

Defendants Trokey, Young, and Rees were aware of the pending attack, or any other




                                               9
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 10 of 12 Page ID #543




his administrative remedies. Therefore, th

claims as to Counts 1 and 2 of his Complaint.

       The allegations in the 10-8-17 Grievance sufficiently support both Counts 1 and 2



adequately exhausted because Plaintiff never submitted this grievance for review while

at Pontiac in October 2017, and therefore, it was rightly determined to be untimely when

Plaintiff later submitted it for review in June 2018, and then indirectly to the ARB in

October 2018 (Id. at pp. 11-12). In support, Defendants rely on various documents from

the ARB and IDOC that do not show that a 10-8-17 Grievance was filed by Plaintiff in

October 2017.    Plaintiff responds, stating that he attempted to submit the 10-8-17

Grievance in October 2017 multiple times, but that he was thwarted by various

correctional officers at Pontiac who refused to bring him the grievance box so Plaintiff

could submit the grievance (Doc. 58, pp. 11-12; Doc. 58-1, pp. 2-3). Plaintiff also maintains

that he mailed copies of the 10-8-17 Grievance to both the ARB and his Pontiac counselor,

but received no response from either (Id.). Plaintiff concludes that he was unable to

comply with the available administrative remedies through no fault of his own.

       At the April 15, 2021 hearing, Plaintiff testified that he has been incarcerated with

the IDOC for 12 years and is familiar with the IDOC grievance process. Plaintiff further

testified that he placed two copies of the 10-8-17 Grievance in the small opening of his

cell, intending for the grievance to be mailed both to his counselor and the ARB. Plaintiff

then relies on his legal mail card (Doc. 58-1, p. 9) (which shows that outgoing legal mail

was sent to the ARB on October 11, 2017) to conclude that he did mail the 10-8-17

                                             10
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 11 of 12 Page ID #544




Grievance to the ARB on October 11, 2017 (Id.). Plaintiff also referenced correspondence

he exchanged with his Pontiac Counselor in December 2017, where Plaintiff inquired

about the status of the 10-8-17 Grievance from the ARB, (Doc. 58-1, p. 11).

      Plaintiff testified credibly as to his familiarity with the IDOC grievance process,

and the Court finds that Plaintiff had

administrative procedures. Indeed, Plaintiff has successfully submitted a multitude of

grievances both to his counselor and by mail to the ARB, many of which were submitted

and resolved in October 2017. While Plainti

was mailed to the ARB on October 11, 2017, Plaint

card is simply too speculative to support the conclusion that the 10-8-17 Grievance was

the specific document mailed out on October 11, 2017. At

suggests that Plaintiff was unsure of what was mailed on October 11, 2017.           This

speculation, in combination wi                                 perience with the grievance

                                              in mailing and receiving responses to a

multitude of other grievances filed in October 2017, show that he did not properly submit

the 10-8-17 grievance for review in accordance

No reasonable jury could find otherwise. Accordingly, the 10-8-17 Grievance cannot

                                        cessive force or failure to protect.

      As no other record or alleged grievance timely or sufficiently raised the issues

                                           mplaint for administrative review, the Court

concludes that these claims were not sufficiently exhausted. Accordingly, summary



                                            11
Case 3:19-cv-00764-DWD Document 80 Filed 04/16/21 Page 12 of 12 Page ID #545




exhaust administrative remedies.

                                      Disposition



54) as it relates to Counts 1 an                            GRANTED. Counts 1 and 2

                               DISMISSED, without prejudice



3 is not directed towards Defendants Trokey, Young, and Rees, the Clerk of the Court is

DIRECTED to terminate Defendants Trokey, Young, and Rees from the docket.

       Discovery in this matter remains stayed pursuant to the initial scheduling order at

Doc. 31, until such time as all exhaustion issues are resolved. After resolution of all

exhaustion issues, the Court will enter a further discovery and scheduling order.

       SO ORDERED.

       Dated: April 16, 2021

                                                ______________________________
                                                DAVID W. DUGAN
                                                United States District Judge




                                           12
